Name: Council Decision (CFSP) 2017/1428 of 4 August 2017 in support of the implementation of the Maputo Action Plan for the implementation of the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction
 Type: Decision
 Subject Matter: international security;  cooperation policy;  defence;  international affairs;  management
 Date Published: 2017-08-05

 5.8.2017 EN Official Journal of the European Union L 204/101 COUNCIL DECISION (CFSP) 2017/1428 of 4 August 2017 in support of the implementation of the Maputo Action Plan for the implementation of the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 31(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The European Union should work towards a high degree of cooperation in all fields of international relations, in order, inter alia, to preserve peace, prevent conflicts and strengthen international security, in accordance with the purposes and principles of the United Nations Charter. (2) On 12 December 2003 the European Council adopted a European Security Strategy identifying global challenges and threats, and calling for a rule-based international order based on effective multilateralism and well-functioning international institutions. (3) The Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (the Convention) entered into force on 1 March 1999. It constitutes the only comprehensive international instrument dealing with all aspects of anti-personnel landmines, including their use, stockpiling, production, trade, clearance and victim assistance. Since 1 June 2013, all Member States are party to the Convention and on 1 September 2016, 162 states have expressed their consent to be bound by it. (4) On 23 June 2008, the Council adopted Joint Action 2008/487/CFSP (1) in support of the universalisation and implementation of the Convention. (5) On 3 December 2009, at the second Review Conference of the Convention, the States Parties to the Convention adopted the Cartagena Action Plan 2010-2014 on the universalisation and implementation of all aspects of the Convention. They also adopted the Directive of the States Parties to the Implementation Support Unit in which the States Parties agreed that the Convention's Implementation Support Unit (ISU) should provide advice and technical support to States Parties on the implementation and universalisation of the Convention, facilitate communication among the States Parties, and promote communication and information sharing regarding the Convention both to non-party States and to the public. At their 14th meeting in 2015, the States Parties adopted a decision on strengthening financial governance and transparency within the ISU, setting out the conditions for the ISU to undertake activities or projects that do not feature in its yearly budget, including at the invitation of States Parties and non-signatory states. (6) On 13 November 2012 the Council adopted Decision 2012/700/CFSP (2) in support of the implementation of the Cartagena Action Plan 2010-2014. (7) At the Third Review Conference of the Convention held in Maputo, Mozambique, in June 2014, the States Parties adopted the Maputo Action Plan aiming to make significant and sustainable progress towards implementation of the Convention in the period before the next Review Conference (2014-2019) and made a joint declaration to aspire to meet the goals of the Convention to the fullest extent possible by 2025. (8) In its conclusions of 16 and 17 June 2014 at the Third Review Conference of the Convention, the Council of the European Union recalled the Union's unity in pursuing the objectives of the Convention, with all 28 Member States now States Parties, and that the Union and its Member States have a long history of support for mine clearance and the destruction of stockpiled anti-personnel mines, as well as for assistance to victims of antipersonnel mines. The conclusions reiterated the Union's unwavering support to States Parties in their full and effective implementation of the Convention, and its commitment to promote universalisation of the Convention, to provide resources to fund mine action, and concrete and sustainable assistance to anti-personnel mine victims, their families and communities, HAS ADOPTED THIS DECISION: Article 1 1. To contribute to human security by supporting the implementation of the Maputo Action Plan 2014-2019 adopted by the States Parties at the Third Review Conference of the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (the Convention), in the framework of the European Security Strategy and in accordance with relevant decisions of the international community, the European Union pursues the following objectives: (a) support efforts of States Parties to the Convention to implement the mine clearance aspects of the Maputo Action Plan; (b) support efforts of States Parties to the Convention to implement the victim assistance aspects of the Maputo Action Plan; (c) promotion of the universalisation of the Convention; (d) support efforts of States Parties to the Convention to implement the stockpile destruction aspects of the Maputo Action Plan; (e) demonstrate the ongoing commitment of the Union and its Member States to the Convention and their resolve to cooperate with and extend assistance to those States that need support in meeting their commitments under the Convention, and enhance the leading role of the Union in pursuing the Convention's vision of a conclusive end to the suffering and casualties caused by anti-personnel mines. 2. All the objectives referred to in paragraph 1 shall be pursued in such a way that they reinforce the Convention's tradition of partnership and collaboration between States, non-governmental and other organisations, including representatives from mine-affected communities. All actions will incorporate gender and diversity aspects at the design, management and implementation levels. 3. In order to achieve the objectives referred to in paragraph 1, the Union shall support the following projects: (a) mine clearance: providing support for the implementation of Action III of the Maputo Action Plan, including by means of facilitating and strengthening national planning and reporting in up to five affected States Parties that have upcoming mine clearance deadlines in 2018, 2019, 2020 and beyond; (b) victim assistance: providing support for the implementation of the Victim Assistance actions of the Maputo Action Plan in up to five affected States Parties. The project will support States Parties to embed the victim assistance aspects of the Maputo Action Plan in an integrated policy linked with national policies on human rights and the rights of persons with disabilities. The project aims to empower mine victims to become active agents in their own development; (c) in order to promote universalisation of the Convention, the project will support the Presidency of the Convention and a high level task force to engage states that are not parties to the Convention at a high level. The study on border security initiated under the Decision 2012/700/CFSP will be further developed; (d) stockpile destruction: support for the implementation of the Stockpile Destruction actions of the Maputo Action Plan; (e) in order to demonstrate the commitment of the Union and ensure its visibility, a launch event will be held to promote this Decision and Union support for mine action in general, and a wrap-up event will be organised to publicise the activities provided for in this Decision and their outcomes, thereby underlining the Union's contribution. 4. To meet the objectives referred to in paragraph 1, a detailed description of the measures to be undertaken is set out in the Annex. Article 2 1. The High Representative for the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(3) shall be carried out by the ISU, represented by the Geneva International Centre for Humanitarian Demining (GICHD). 3. The ISU shall perform these tasks under the responsibility of the High Representative. For that purpose, the High Representative will enter into the necessary arrangements with the GICHD. Article 3 1. The financial reference amount for the implementation of the measures referred to in Article 1(3) shall be EUR 2 303 274,47. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the GICHD, stipulating that the ISU is to ensure visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in the process and of the date of conclusion of the financing agreement. 5. The ISU shall perform the tasks referred to in Article 2 in accordance with the decision on strengthening financial governance and transparency within the ISU, taken at the 14th meeting of States Parties of the Convention in 2015 (3). Article 4 The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports to be prepared by the ISU. Those reports shall form the basis for the evaluation by the Council. The Commission shall provide information on the financial aspects of the implementation of this Decision. Article 5 This Decision shall enter into force on the date of its adoption. It shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3) or 6 months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) Council Joint Action 2008/487/CFSP of 23 June 2008 in support of the universalisation and implementation of the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, in the framework of the European Security Strategy (OJ L 165, 26.6.2008, p. 41). (2) Council Decision 2012/700/CFSP of 13 November 2012 in the framework of the European Security Strategy in support of the implementation of the Cartagena Action Plan 2010-2014, adopted by the States Parties to the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (OJ L 314, 14.11.2012, p. 40). (3) APLC/MSP.14/2015/L.1  http://www.apminebanconvention.org/fileadmin/APMBC/MSP/14MSP/ISU_Financing_Decision_Draft_30Nov2015.pdf ANNEX 1. Objective To contribute to human security by supporting the implementation of the Maputo Action Plan 2014-2019 adopted by the States Parties at the Third Review Conference of the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (the Convention), in the framework of the European Security Strategy and in line with relevant decisions of the international community. 2. Description of projects 2.1. Mine clearance: support for the implementation of Action III of the Maputo Action Plan including national planning and reporting in up to five affected States Parties 2.1.1. Project objective Up to five States Parties to the Convention are supported in the implementation of the mine clearance aspects of the Maputo Action Plan. 2.1.2. Project description  Support will be provided by the ISU to up to five States Parties in facilitating national stakeholder dialogues. Eligible States Parties have upcoming mine clearance deadlines in 2018, 2019, 2020 and beyond. The Convention's Committee on Article 5 Implementation will be involved in the selection of the recipient States Parties.  The national stakeholder dialogues will be facilitated by the ISU, in collaboration with stakeholders, such as relevant government officials, representatives from mine-affected populations, mine action donors, including relevant Union entities, mine clearance organisations, the International Campaign to Ban Landmines (ICBL), UN agencies and the GICHD. As appropriate, those key actors will be directly involved in the implementation of the project subject to the conditions to be developed in the budgetary impact statement. The dialogues will produce a detailed outcome document highlighting geographically specific information on remaining areas requiring survey and clearance, methodologies to address remaining areas and challenges faced in fulfilling mine clearance obligations and recommendations on overcoming those challenges as well as milestones to address identified challenges. The national stakeholder dialogues will incorporate gender and diversity aspects of mine clearance at the design, management and implementation levels.  Follow-up actions, in up to five instances, will be undertaken in response to recommendations contained in the outcome documents. Those follow-up actions will provide additional technical support by the ISU (e.g. for drafting/updating of national demining action plans, the development of a project proposal or proposals, etc.). 2.1.3. Project results  The stakeholder dialogues will provide a detailed outcome document setting out the remaining challenges, with objectives, timelines and recommendations for further action.  The States Parties selected for the national stakeholder dialogues will be able to articulate the status of implementation of the Convention and the Maputo Action Plan as well as to improve their annual reporting to the States Parties on the implementation of their obligations by their deadline.  The selected States will develop practices in building and fostering partnerships, including with donors and mine clearance organisations, to ensure that they support efforts to fulfil their obligations in as short a time as possible.  The selected States will be able to better articulate their intentions to fulfil the Maputo Action Plan commitments and their need for support, for example for drafting and updating of national de-mining action plans, the development of a project proposals. 2.1.4. Beneficiaries  States Parties to the Convention which are in the process of implementing their mine clearance obligations under the Convention.  Women, girls, boys and men whose lives are affected by the presence or suspected presence of anti-personnel mines, as well their families and communities.  National experts working on issues relevant to mine clearance.  States and organisations supporting mine clearance efforts. 2.2. Victim assistance: support for the implementation of the Victim Assistance actions of the Maputo Action Plan in up to five affected States Parties 2.2.1. Project objective The Maputo Action Plan states that victim assistance should be integrated into broader national polices, plans and legal frameworks related to the rights of persons with disabilities, health, education, employment, development and poverty reduction. The project will support up to five States Parties to embed the victim assistance aspects of the Maputo Action Plan in a broader context of national policies on human rights and the rights of persons with disabilities. The project aims at empowering those who are injured by mines or other explosive remnants of war, survivors, indirect victims such as family members of people killed by anti-personnel mines and people living in mine-affected areas, to become active agents in their own development. The national stakeholder dialogues will incorporate gender and diversity aspects of victim assistance at the design, management and implementation levels. 2.2.2. Project description  Support will be provided by the ISU in up to five affected States Parties to convene national stakeholder dialogues in States Parties that either: (a) have engaged little with victim assistance and therefore would benefit from a stimulus to begin doing so; or (b) have engaged in the effort to implement the victim assistance actions of the Maputo Action Plan and would benefit from a national stakeholder dialogue to promote those implementation efforts. The Convention's Committee on Victim Assistance will be involved in the selection of the recipient States Parties.  The national stakeholder dialogues will be facilitated by the ISU, in collaboration with key actors, such as relevant government officials, donors, including relevant Union entities, UN agencies, the Office of the UN High Commissioner for Human Rights (UNOHCHR), the International Campaign to Ban Landmines and Cluster Munition Coalition (ICBL-CMC) and disabled persons' organisations. The national stakeholder dialogues will also result in the drafting of a detailed outcome document, developed in consultation with stakeholders, in which challenges and gaps in the implementation of the Maputo Action Plan's victim assistance commitments will be identified, recommendations made to overcome them and objectives set.  Follow-up action in up to five instances will be undertaken in response to recommendations contained in the outcome documents. Those follow-up actions may involve the provision of additional technical support by the ISU, for example for the revision of national plans, the development of a project proposal or proposals, etc.  Decision 2012/700/CFSP supported a global conference that was held in Medellin, Colombia, in April 2014, entitled Bridges between Worlds that aimed to advance the international community's understanding regarding the place of victim assistance in broader contexts. As a follow-up, this Decision will enable an international conference for national experts to be organised by the ISU, in collaboration with key actors such as the UNOHCHR, the relevant Union entities, and ICBL-CMC and disabled persons' organisations, to explore challenges and good practices in integrating victim assistance into the broader contexts of disability and development at the national level. In particular, the international conference will aim at strengthening linkages with efforts to implement the Convention on the Rights of Persons with Disabilities (CRPD) and planning processes to achieve the UN Sustainable Development Goals. The international conference will build upon the work of the Anti-Personnel Mine Ban Convention's Committee on Victim Assistance and representatives of other relevant bodies such as the Victim Assistance Coordinators of the Cluster Munitions Convention (CCM) and Protocol V on Explosive Remnants of War to the Convention on the Prohibition or Restriction on the Use of Certain Conventional Weapons which may be Deemed to be Excessively Injurious or to have Indiscriminate Effects (CCW). 2.2.3. Project results  National stakeholder dialogues will result in a detailed outcome document identifying challenges and gaps which will provide the selected States with recommendations and concrete steps it can take to address identified challenges in implementing their Maputo Action Plan victim assistance commitments.  The outcome document will support national policy development and facilitate the dialogue and cooperation with donors and implementing agencies.  Follow-up actions, in up to five States Parties, to support efforts to overcome the challenges and gaps identified during the national stakeholder dialogues will result in increased capacity of the States Parties to fulfil their Maputo Action Plan commitments for example the revision of national plans, the development of a project proposal or proposals.  National stakeholder dialogues will create awareness of the global effort and best practices to address the needs and guarantee the rights of survivors through broader frameworks.  The selected States will be better able to articulate the status of implementation of the Maputo Action Plan as well as to report on plans for its implementation.  National experts participating in the international conference will have a better understanding of the place of victim assistance in efforts to implement the CRPD and planning processing to achieve the UN Sustainable Development Goals. 2.2.4. Beneficiaries  States Parties to the Convention which have reported responsibility for significant numbers of landmine survivors.  Women, girls, boys and men who have fallen victim to landmines and other explosive remnant of war, as well as their family and communities.  National experts working on issues relevant to victim assistance. 2.3. Universalisation of the Convention 2.3.1. Project objective In order to advance towards universalisation of the Convention, the Decision will support the Presidency of the Convention and a High Level Task Force to engage non-party States at a high level. In this effort, barriers to adherence to the Convention are defined and addressed and updated information on ratification and accession status is acquired. 2.3.2. Project description  A High Level Task Force on the universalisation of the Convention will be supported by the ISU, including support from high-level personalities to engage with the leaders of up to five States not party at the ministerial or higher level regarding accession to the Convention and/or adherence to the Convention and its norms.  Updated first-hand knowledge on barriers to accession from States which are not parties to the Convention will be sought with a view to that information contributing to substantive documents prepared for the Fourth Review Conference in 2019, including through a comprehensive report regarding what progress has been made on universalising the Convention and its norms as well as the scope for further progress.  The study on border security initiated under Decision 2012/700/CFSP will be further developed, in collaboration with partners such as the Geneva Centre for Security Policy (GCSP) or the Geneva Centre for the Democratic Control of Armed Forces (DCAF), into a tool for universalisation aimed towards States that still consider anti-personnel mines an indispensable tool for border security. 2.3.3. Project results  Up to five non-party States will be engaged at the ministerial or a higher level regarding adherence to the Convention.  Updated knowledge of the anti-personnel mine policies of non-party States will be obtained. That information will be used in the preparation of a substantive document for the Fourth Review Conference, including through a comprehensive report on progress made towards achieving the aims of universalising the Convention, as well as scope for further progress.  Advocacy on the part of States Parties to the Convention and non-governmental organisations will be revitalised on the basis of follow-up actions resulting from High Level Task Force visits.  Increased knowledge will be amassed and compiled in a publication which will address the most frequently raised perceived barriers to accession to the Convention and which can be used to support universalisation efforts.  Progress will be made towards accession to the Convention and/or an embracing of its norms by non-party States that were engaged through this project. 2.3.4. Beneficiaries  States, other than States Parties, which have not yet ratified, approved, accepted, or acceded to, the Convention.  States Parties to the Convention and non-governmental and international organisations involved in efforts to promote the universalisation of the Convention. 2.4. Stockpile destruction: support for the implementation of the stockpile destruction actions of the Maputo Action Plan 2.4.1. Project objective Assist States Parties that have signalled difficulties in meeting the Convention's stockpile destruction obligations in order to overcome them. 2.4.2. Project description The ISU will engage with the aim of identifying the key challenges and identifying possible solutions to complete stockpile destruction efforts in States that have upcoming deadlines or have missed their stockpile destruction deadlines. 2.4.3. Project results Acquisition of increased knowledge on the status and challenges of completing stockpile destruction efforts. 2.4.4. Beneficiaries States Parties to the Convention which are in the process of implementing their stockpile destruction obligations under the Convention. 2.5. Demonstrating the commitment of the European Union 2.5.1. Project objective The ongoing commitment of the Union and its Member States to the Convention and the implementation of the Maputo Action Plan are demonstrated, as well as their support to States Parties in the process of implementing key obligations under the Convention. 2.5.2. Project description  A launch event will be held to promote this Decision and Union support for Mine Action in general, and a wrap-up event will be organised to publicise the activities provided for in this Decision and their outcomes, thereby underlining the Union's contribution.  Communication in relation to the activities of the Decision and the Union's commitment to the implementation of the Convention will be highlighted throughout the implementation of this Decision on the Convention's website, through social media platforms as well as through the national and international press.  Communication material, for example posters, advertising, video footage, publicity material, will be acquired and put at the disposal of involved stakeholders and partners. 2.5.3. Project results  Officials of the Union and its Member States will be aware of this Decision and how it may relate to their work.  The Union's commitment to the Convention and Mine Action in general will be put in the spotlight for States Parties to the Convention and the global audience interested in human security in general.  Awareness of the objectives of the Convention and the Maputo Action Plan will be strengthened.